August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         HARRIS COUNTY FLOOD CONTROL DISTRICT, Appellant

NO. 14-15-00077-CV                          V.

  H. BEN TAUB, KITCHCO REALTY, LTD., METCO REALTY, LTD., AND
            TEXAN LAND AND CATTLE II, LTD, Appellees
                 ________________________________

       This cause, an appeal from the judgment signed October 21, 2014 in favor of
appellees H. Ben Taub, Kitchco Realty, Ltd., Metco Realty, Ltd., and Texan Land
and Cattle II, Ltd., was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant Harris County Flood Control District to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.